Citation Nr: 0700140	
Decision Date: 01/04/07    Archive Date: 01/17/07

DOCKET NO.  05-10 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel



INTRODUCTION

The veteran had active service from October 1963 to March 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada, which, in pertinent part, denied the above 
claim.

In March 2006, the veteran testified at a personal hearing 
over which the undersigned Veterans Law Judge presided while 
at the RO.  A transcript of the hearing has been associated 
with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Entitlement to service connection for PTSD requires (1) 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a) of VA regulations, that is, a diagnosis 
which meets the criteria in the 4th edition of the Diagnostic 
and Statistical Manual of Mental Disorders (DSM-IV); (2) 
credible supporting evidence that the claimed in-service 
stressors actually occurred; and (3) a link, established by 
medical evidence between current symptomatology and the 
claimed in-service stressor.  If the claimed stressor is 
related to combat, service department evidence that the 
veteran engaged in combat or that the veteran was awarded the 
Purple Heart, Combat Infantryman Badge, or similar combat 
citation will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed in-service 
stressor.  38 C.F.R. §§ 3.304(f), 4.125(a) (2006).

The veteran has asserted that he has PTSD which is due to his 
experiences during his tour of duty in the Republic of 
Vietnam from December 1967 to December 1968.  He contends 
that he was exposed to enemy gun and mortar fire during 
service, and that he had also witnessed a captain in his unit 
be killed by mortar fire.  He also described an incident 
wherein he injured his chin with the pointed end of a pick 
while diving into a trench taking cover during an enemy 
mortar attack.  During his March 2006 hearing, the veteran 
testified that he came under enemy fire in April 1968 and May 
1968, as well as during the TET Offensive in January 1968.  
He indicated he had been assigned to the 101st Airborne 
Division, Third Brigade.  A Letter of Appreciation of record 
dated in November 1968 shows that he was also attached to 
Company B, 426th Service and Supply Battalion, of the 101st 
Airborne Division.  

A review of the veteran's claims file reveals that it was 
determined that the veteran had not provided sufficient 
specific information with which referral to the U. S. Army 
and Joint Services Records Research Center (JSRRC) could be 
undertaken.  In light of the information provided by the 
veteran during his hearing, on remand the JSRRC should be 
provided with the additional evidence and requested to 
provide any available information which might corroborate the 
veteran's alleged in-service stressors.

Additionally, a review of the veteran's claims file reveals 
that the National Personnel Records Center (NPRC) has been 
unable to locate the veteran's service personnel records in 
an effort to verify his claimed stressors.  During his March 
2006 hearing, the veteran indicated that in 2003, he received 
a determination from the Board of Corrections, suggesting 
that his personnel file may have been within its custody.  A 
Correction To DD Form 214, Certificate Of Release Or 
Discharge From Active Duty (DD Form 215) dated in October 
2003 confirms that the veteran's records had been corrected.  
On remand, the Board of Corrections should be contacted in an 
effort to locate the veteran's service personnel records.  If 
such records cannot be located at the Board of Corrections, a 
negative response should be included in the veteran's claims 
file.

Accordingly, the case is REMANDED for the following action:

1.  Request that the veteran provide a 
comprehensive statement regarding his 
alleged stressors which he believes 
resulted in his PTSD, as well as any 
verifying information.  Ask him to 
comment specifically about any and all 
stressful events that happened during his 
active military service.  Specifically 
inform him that this statement must 
include detailed information regarding 
the alleged stressors to include date, 
time, location, people involved, and 
unit(s) involved.  The veteran should 
endeavor to identify the precise date of 
the stressful event within a sixty day 
window.  Inform him that his failure to 
provide this detailed information could 
prevent the verification of his stressors 
and result in an adverse decision.

2.  Contact the Board of Corrections 
which issued the veteran the DD Form 215 
dated in October 2003 in an effort to 
locate the veteran's service personnel 
records.  If such records cannot be 
located at the Board of Corrections, a 
negative response should be included in 
the veteran's claims file.

3.  After a response is received from the 
veteran or the time for response expires, 
and a response has been received from the 
Board of Corrections, request that the 
JSRRC provide any available information 
which might corroborate the veteran's 
alleged in-service stressors.  Provide 
JSRRC with a description of his alleged 
stressors as identified above, as well as 
any other stressors he describes in 
response to the above request for 
information.  Provide JSRRC with copies 
of any lay statements of record and 
personnel records obtained showing 
service dates, duties, and units of 
assignment.  If unable to provide such 
information, they should be asked to 
identify the agency or department that 
could provide such information and the RO 
should conduct follow-up inquiries 
accordingly.

4.  If it is determined that any of the 
veteran's stressors are verified, a VA 
psychiatric examination should be 
conducted in order to determine the 
nature, extent of severity, and etiology 
of any psychiatric disorders which may be 
present, to include PTSD.  The claims 
file and a separate copy of this remand 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination.  The examiner must annotate 
the examination report that the claims 
file was in fact made available for 
review in conjunction with the 
examination.  Any further indicated tests 
and studies to include psychological 
studies are to be conducted. 

If the diagnosis of PTSD is deemed 
appropriate, the examiner should specify 
whether any identified stressor found to 
be established by the record is 
sufficient to produce the veteran's PTSD; 
and whether there is a link between the 
current symptomatology and his period of 
active service.

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

5.  Finally, readjudicate the veteran's 
claim, with application of all 
appropriate laws and regulations, 
including consideration of any additional 
information obtained as a result of this 
remand.  If the decision with respect to 
the claim remains adverse to the veteran, 
he and his representative should be 
furnished a Supplemental Statement of the 
Case and afforded an appropriate period 
of time within which to respond thereto.

Thereafter, the case is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to obtain additional information and 
comply with due process considerations.  No inference should 
be drawn regarding the final disposition of this claim as a 
result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



